Case 18-30148-jal       Doc 66     Filed 02/21/19     Entered 02/21/19 07:19:10         Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY



IN RE:                                                )
                                                      )
ANTHONY MAPP                                          )       CASE NO. 18-30148(1)(13)
KIMBERLY LAVERN TELESFORD-MAPP                        )
                                                      )
                                     Debtor(s)        )


                                  MEMORANDUM OPINION

         This matter is before the Court on the Motion to Reconsider and to Alter and Amend the

Order entered December 10, 2018 filed by Debtors Anthony Mapp and Kim Telesford-Mapp

(“Debtors”). The Court considered the Debtors’ Motion and Memorandum in Support of their

Motion, the Purchaser’s Response to Motion to Reconsider and to Alter and Amend Order filed by

Interested Party, Lamont Allen Chandler (“Chandler”), and the arguments made by counsel for the

parties at the hearing held on the matter. For the following reasons, the Court will DENY the

Debtors’ Motion.


                                       LEGAL ANALYSIS

         On December 10, 2018, this Court entered a Memorandum-Opinion and Order granting

Chandler’s Motion for Declaration that property located at 2204 West Chestnut Street, Louisville,

Kentucky (the “Property”), that he purchased at a foreclosure sale on January 19, 2018 was not

property of the estate of the Debtors. Further, the Debtors’ statutory right of redemption had expired

under state law leaving no opportunity for the Debtors to “cure” a default and keep the Property

through their Chapter 13 bankruptcy. The Debtors have now asked the Court to reconsider and/or

alter its December 10, 2018 Opinion, contending that the automatic stay of 11 U.S.C. § 362 applies
Case 18-30148-jal       Doc 66      Filed 02/21/19      Entered 02/21/19 07:19:10         Page 2 of 4



to the Debtors individually and to their state law right of redemption and that the sale could not

move forward without the parties seeking an order granting them relief from the stay.

       The Court previously determined based upon evidence presented at trial that Chandler

purchased the Property shortly before the Debtors filed their Voluntary Petition seeking relief under

Chapter 13 of the United States Bankruptcy Code. Therefore, the Court concluded the Property was

not property of the Debtor’s estate. The automatic stay only protects property of the estate.

       The Debtors’ right of redemption arose pre-petition at the time the bid was accepted by the

Commissioner. The right of redemption became property of the estate once the bankruptcy was

filed, and was for a time, protected by the automatic stay. See, Schlarman v. Nageleisen (In re

Nagelsisen), 527 B.R. 258, 263 (Bankr. E.D. Ky. 2015), citing Humbert Mortg., Inc. Money

Purchase Pension Plan v. Redell, 263 S.W.3d 594 (Ky. Ct. App. 2008). The six month right of

redemption began to run on the date of the sale, January 19, 2018 and ended on July 19, 2018. The

Debtors failed to exercise their right of redemption during this period.

       The Court’s Memorandum-Opinion made clear that Chandler obtained equitable ownership

of the Property at the foreclosure sale, In re Gay, 213 B.R. 500, 502 (Bankr. E.D. Ky. 1997), and

that the Debtors’ interest at that point was bare legal title, with the right of redemption. The Debtors

had only one legal opportunity to redeem the Property under KRS 426.530, which they failed to

perfect before the end of the six month statutory period. The Debtors’ redemption lien terminated

by operation of Kentucky law.

       Debtors cite no authority for their position that the right of redemption was stayed until the

order of confirmation. The express language of KRS 426.530(3) governs and bankruptcy law

provided no safe harbor for Debtors. The Debtors’ right of redemption ceased to exist and there was


                                                  -2-
Case 18-30148-jal       Doc 66     Filed 02/21/19         Entered 02/21/19 07:19:10    Page 3 of 4



no legal requirement for Chandler to seek relief from the stay against property that was not part of

the estate. Once the right of redemption expired, confirmation of the sale was entirely within the

sole jurisdiction of the Jefferson Circuit Court.

       The evidence at trial supported this Court’s Findings in its Memorandum-Opinion issued

December 10, 2018. The Debtors’ Motion to Reconsider and to Alter that Opinion is not supported

by prevailing authority or the evidence presented at the hearing. Accordingly, the Court must

DENY the Debtors’ Motion.


                                          CONCLUSION

       For all of the above reasons, the Debtors’ Motion to Reconsider and to Alter and Amend the

Order entered December 10, 2018 is DENIED. An Order incorporating the findings herein

accompanies this Memorandum-Opinion.




                                                            Dated: February 20, 2019




                                                    -3-
Case 18-30148-jal     Doc 66    Filed 02/21/19   Entered 02/21/19 07:19:10      Page 4 of 4



                        UNITED STATES BANKRUPTCY COURT
                                    FOR THE
                         WESTERN DISTRICT OF KENTUCKY


IN RE:                                           )
                                                 )
ANTHONY MAPP                                     )       CASE NO. 18-30148(1)(13)
KIMBERLY LAVERN TELESFORD-MAPP                   )
                                                 )
                                  Debtor(s)      )


                                         ORDER

         Pursuant to the Memorandum-Opinion entered this date and incorporated herein by

reference,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Motion to

Reconsider and to Alter and Amend the Order entered December 10, 2018, filed by Debtors

Anthony Mapp and Kim Telesford-Mapp, be and hereby is, DENIED.




                                                     Dated: February 20, 2019
